Barclay, J.
This is an action brought upon an ordinance of the city of St. Louis to recover a penalty for a violation thereof. As such, under prior rulings of this court, it must be treated as a civil action so far as concerns the plaintiff’s right to a review of the judgment. City of Kansas v. Clark, 68 Mo. 588; City of Kansas v. Muhlback, 68 Mo. 638.
But neither the charter of St. Louis nor the legislative act governing proceedings in the St. Louis court of criminal correction expressly authorizes an appeal *477from judgments in favor of defendants in such cases. The latter provides for an appeal by defendant, but the only means of a review given to a plaintiff by that statute is writ of error. R. S. 1879, Appendix, p. 1515, sec. 26.
The general law allowing appeals to the state in criminal causes does not apply, because this action is not of that nature, and even if it could be so regarded this appeal would not come within its terms. R. S. 1879, sec. 1986.
While the legislature may' not properly deprive litigants of their right to have such causes reviewed by this court as fall within its constitutional jurisdiction (Blunt v. Sheppard, 1 Mo. 219), yet the mode to be pursued in obtaining such review- is (speaking generally) a proper subject of legislative regulation. Where, as here, a convenient and efficient one, by a writ of error, is available, no constitutional right of plaintiff is infringed by the omission of the legislature to provide for an appeal.
The present appeal must, therefore, be dismissed as having been erroneously allowed.
It is so ordered.
All the j udges concur.